Citation Nr: 0728883	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.	Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.

2.	Entitlement to service connection for diabetic retinopathy, 
including as due to exposure to Agent Orange.

3.	Entitlement to service connection for coronary artery 
disease.

4.	Entitlement to service connection for essential 
hypertension.

5.	Entitlement to service connection for skin rashes, 
including as due to exposure to Agent Orange.

6.	Entitlement to service connection for benign prostatic 
hypertrophy.

7.	Entitlement to service connection for disability related to 
inservice exposure to asbestos.

8.	Entitlement to service connection for onychomycosis 
(claimed as fungus of   both feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had service in the Army National Guard between 
June 1959 and      June 1967, including active duty service 
from October 1961 to August 1962,       and additional 
periods of active duty for training (ACDUTRA) with his              
reserve unit.   

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003   rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. 
Petersburg, Florida.  The following month, the veteran's 
claims file was transferred to the RO in Montgomery, Alabama.

Through his June 2004 VA Form 9 (e.g., substantive appeal), 
and an accompanying statement, the veteran clarified that he 
was appealing all of the issues listed on     the RO's March 
2004 statement of the case (SOC), with the one exception of a 
claim for service connection for post-traumatic stress 
disorder (PTSD). Consequently, this additional claim is not 
presently before the Board.                         See 38 
C.F.R. § 20.204 (2006).

In August 2005, a hearing was held at the RO before a local 
Decision Review Officer (DRO).  Then in August 2007, the 
veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board                   
(i.e., a Travel Board hearing).  Transcripts of these 
proceedings are of record.

Also in August 2007, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

In the veteran's own statements and hearing testimony during 
the pendency of            the appeal, he has contended not 
only that his claimed coronary artery disease and 
hypertension are directly related to service, but also that 
each has developed as secondary manifestations of an asbestos 
related condition (for which he is also claiming service 
connection).  As explained below, the claim for service 
connection for the asbestos related condition is being 
remanded.  As such, any consideration of service connection 
for hypertension and coronary artery disease conditions as 
secondary to the asbestos related condition will be addressed 
on remand. 

For the reasons indicated below, the Board is deciding the 
veteran's claims            for service connection for 
diabetes mellitus, diabetic retinopathy, skin rashes, benign 
prostatic hypertrophy, coronary artery disease, and 
hypertension.                The remaining claims on appeal 
for service connection for an asbestos related disorder (and 
conditions secondary to such) and onychomycosis are addressed 
in the REMAND portion of the decision below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice as to 
the additional evidence required to substantiate the claims 
presently being decided, including an explanation of the 
mutual obligation between VA and himself to obtain that 
information and evidence.  Moreover, all relevant evidence 
necessary for an equitable disposition of these matters has 
been obtained.

2.	While there is current medical evidence of record 
establishing a diagnosis            of diabetes mellitus, 
there is no indication that the initial onset of this 
disorder             was during active duty service, or a 
qualifying period of ACDUTRA.

3.	The preponderance of the evidence also does not establish 
that the veteran            had exposure to Agent Orange as 
described to have occurred during a training exercise, as a 
further claimed basis of entitlement for service connection 
for diabetes mellitus.

4.	There is no medical evidence establishing that the veteran 
currently has           diabetic retinopathy.

5.	There is no medical evidence establishing that the veteran 
currently has               skin rashes. 

6.	There is no competent evidence demonstrating a causal 
relationship between        the veteran's diagnosed benign 
prostatic hypertrophy (BPH), and his military service. 

7.	The condition of coronary artery disease did not manifest 
until several years post-service, and is not shown to be 
causally related to service, or to have occurred within one-
year of separation.  

8.	Essential hypertension did not manifest until several years 
post-service,                  and is not shown to be 
causally related to service, or to have occurred within            
one-year of separation.  

CONCLUSIONS OF LAW

1.	The veteran's diabetes mellitus was not incurred or 
aggravated during service, including as the result of claimed 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.	The veteran does not have diabetic retinopathy that was 
incurred or aggravated during service, including as the 
result of claimed Agent Orange exposure. 38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

3.	The veteran does not have skin rashes that were incurred 
or aggravated       during service, including as the result 
of claimed Agent Orange exposure. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6,  3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

4.	The veteran's benign prostatic hypertrophy was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303 (2006).

5.	The veteran's coronary artery disease was not incurred or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

6.	The veteran's essential hypertension was not incurred or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application for          
"service connection" therefore, VA is required to review 
the information and        the evidence presented with the 
claim and to provide the claimant with notice of          
what information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and  an effective date for the award of 
benefits will be assigned if service connection         is 
awarded.

In furtherance of the foregoing criteria for the provisions 
of content-specific VCAA notice to a claimant pertaining to 
the benefit he intends to establish, the veteran has been 
appropriately informed as to the procedures in effect for the 
continuing development of his claims.  Preliminarily, through 
the issuance of several relevant notice letters, and the 
March 2004 SOC and subsequent supplemental SOC (SSOC), each 
of the elements for satisfactory notice as set forth under 
the Pelegrini II decision have effectively been met. 

In particular, the RO's December 2002 notice correspondence 
explained to the veteran the general type of evidence 
required in order to substantiate his claim -- i.e., that 
which demonstrated an objective link between any claimed 
condition         and military service, and including under 
various applicable bases for service connection on a 
presumptive basis.  The March 2004 SOC and SSOC later 
indicated in significantly more detail the evidence that was 
still required to establish his claims, and provided citation 
to and explanation of the regulations governing presumptive 
service connection for conditions due to herbicide exposure 
in service.  The December 2002 letter further informed the 
veteran as to whose responsibility       it was, VA's or the 
veteran himself, to obtain that evidence and information -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.              
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The initial notice correspondence pertained to each of the 
claimed conditions on appeal, with the exception of benign 
prostatic hypertrophy.  However, subsequent letters issued in 
February 2004 and January 2006 addressed that disorder as 
well, and provided substantially similar VCAA notice 
information.     

Additionally, the above-referenced January 2006 letter 
included language requesting that if the veteran had any 
further evidence in his possession that pertained to his 
appeal, to please send it to the RO; he was further notified 
that if he had any other evidence or information which he 
believed would support his claims, to notify that agency.  
So the fourth and final element of VCAA notice was  likewise 
met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the downstream disability rating and 
effective date elements of his claims.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
initial December 2002 VCAA notice letter preceded the 
issuance of the July 2003 rating decision on appeal -- so the 
timing of that notice correspondence was correct within the 
meaning of the above standard.  However, the subsequent 
letters provided to the veteran in February 2004, and January 
2006 would not be considered to have been timely. 

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  Following the most recently 
issued VCAA notice letter in January 2006, the veteran had 
sufficient opportunity to respond with additional evidence or 
argument prior to the April 2006 SSOC continuing the denial 
of his claims.  During this timeframe, the RO obtained 
updated VA outpatient treatment reports, and records 
pertaining to the veteran's receipt of disability benefits 
from  the Social Security Administration (SSA).  The veteran 
also provided testimony during an August 2007 Travel Board 
hearing.  There is no indication from the veteran himself, 
nor does the record otherwise suggest, that there is any 
additional relevant evidence that has not yet been obtained.  
For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letters, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006).  See, too, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a  fully compliant VCAA 
notification followed by readjudication of the claim, such as       
in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including obtaining his service medical records 
(SMRs), service personnel records, VA outpatient clinical 
reports, documentation concerning receipt of SSA disability 
benefits, and records from various private treatment 
providers.  The RO has also arranged for him to undergo 
several VA medical examinations in connection with these 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claims, the veteran himself  has submitted 
additional records from private physicians, and several 
personal statements pertaining to the conditions claimed.  In 
August 2005, he provided testimony at a hearing before a 
local DRO.  Also, more recently, in August 2007   he 
testified during a Travel Board hearing.  See 38 C.F.R. § 
20.204.   

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA,              or for 
injury incurred in or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131; 38 C.F.R. § 3.6.
Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326  (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as a cardiovascular 
disorder (including hypertension), will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).                      
For purposes of application of this legal presumption, 
service in the Republic of Vietnam means actual service in-
country in Vietnam from January 9, 1962 through May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).       

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) 
shall be presumptively service connected if there are 
circumstances establishing herbicide agent exposure (either 
on the basis of the legal presumption discussed above, or on 
competent evidence of such exposure), even though there is no 
record of such disease during service.  These conditions are:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Additionally, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus and chronic lymphocytic 
leukemia (CLL) have been added to the list of diseases for 
which presumptive service connection can be established.  
See 66 Fed. Reg. 23166 (May 8, 2001); 68 Fed. Reg. 59540 
(October 16, 2003).  

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 72 Fed. Reg. 32,395-32,407 (2007) (report of National 
Academy of Sciences (NAS) on Health Outcomes          Not 
Associated With Exposure to Certain Herbicide Agents); 61 
Fed. Reg. 41,442-41,449 and 57,586-57,589 (1996). 

Notwithstanding the foregoing, this provision for presumption 
service set forth under the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation, i.e., that his 
exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown,             
34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  





A.	Diabetes Mellitus

Upon reviewing the record pertaining to the veteran's claimed 
diabetes mellitus, while there is indeed confirmation that 
this condition currently exists, as indicated below, there is 
not similar competent evidence demonstrating that diabetes 
mellitus has an etiological relationship to service -- to 
include alleged exposure to              Agent Orange 
therein.   

As an initial consideration, there are relatively 
contemporaneous private hospitalization records on file from 
September 1995 when the veteran was treated following a 
myocardial infarction, which list adult-onset diabetes 
mellitus amongst the diagnosed disorders.  This represents 
the earliest such diagnosis on record. Subsequent records of 
VA and private treatment continue to document this condition, 
as well as the report of a January 2003 VA general medical 
examination, itself indicating that diabetes had been 
diagnosed about five years previously.              A May 
2003 SSA Administrative Decision that found him to be totally 
disabled, effective July 15, 2001, likewise indicated that 
diabetes was the primary diagnosis underlying that decision 
(in conjunction with the secondary diagnosis of 
osteoarthritis).  

Thus, there is a clear indication that the veteran presently 
experiences the disability claimed.  The determinative issue 
then is whether that disorder is causally related to an 
incident of his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, also, Duenas v. Principi,           18 Vet. App. 512, 
516 (2004).

With regard to relevant medical history, the veteran's SMRs 
are generally absent of a diagnosis of the condition claimed, 
or of symptoms that would readily suggest   the onset of 
diabetes mellitus (in advance of further analysis of the 
medical evidence, and/or the veteran's own assertions of 
symptomatology during service). The report of a June 1960 
review examination, conducted during the first week of an 
ACDUTRA period (from September to December 1960), does 
indicate that urinalysis indicated albuminuria 1+, with an 
impression of orthostatic albuminuria. Testing was negative 
for the presence of sugar.  However, subsequent examinations 
during service failed to show recurrence of these results.  
This episode of albuminuria thus would appear to represent an 
acute and transitory manifestation, that soon resolved.  In 
any event, whereas that condition was detected only a matter 
of days into an ACDUTRA period, there is a reasonable 
likelihood that it even preceded any qualifying period of 
service -- and with no resumption of symptomatology otherwise 
to suggest in-service aggravation of the same.               
See 38 C.F.R. § 3.6.  Records from his active duty service 
between October 1961 and August 1962, likewise do not show 
any suspected digestive or endocrine  system condition.

As the primary basis of entitlement, however, the veteran has 
alleged exposure to Agent Orange during service as the cause 
of diabetes mellitus.  He has not alleged having had service 
in the Republic of Vietnam during the applicable time period, 
and a previous RO inquiry to the National Personnel Records 
Center (NPRC) also resulted in the December 2002 response 
from that agency that the veteran did not have service in 
Vietnam.  There is no indication of service in a foreign 
country at any point.  As a result, the presumption of 
exposure to Agent Orange during service is not warranted.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  The 
record would instead have to demonstrate probative evidence 
of the requisite hazardous exposure.

The veteran has alleged that an incident occurred during his 
active duty service              at Fort Benning in Columbus, 
Georgia, in 1961, in which he was exposed to Agent Orange 
during a training exercise.  He states that he along with 
other members of his unit underwent training in responding to 
a chemical gas episode, in which they entered a vacant 
building wearing protective garments for three to five 
seconds. According to the veteran, tear gas was normally 
utilized for this exercise, but upon completing it he was 
informed by someone whom he believed was a platoon sergeant 
that a canister of Agent Orange had mistakenly been opened.  
The veteran indicates it was known that the gas masks 
provided for protective purposes did not work well. 

In evaluating the underlying basis on which the veteran has 
indicated that alleged exposure to Agent Orange occurred in 
service, the records that have been acquired from his service 
personnel file for the time period in question do not contain 
any mention of this event.  There is also no corroborative 
information set forth within his SMRs.  That said, the 
veteran's own account of events in service should be 
considered in determining the potential causative factors for 
post-service disability.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of  the claimed disorder).  Cf. Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005)          (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992), for the proposition 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran).  To this effect, the events related 
above are not indicative of firsthand observation of chemical 
exposure, but constitute alleged secondary information from 
another source, and from a single individual.  This must be 
taken into account when determining the probative value of 
his statements of his likely exposure.  Further relevant is 
the fact that in the absence of specific training or 
scientific expertise in chemical composition, the veteran 
himself would not have the requisite background to confirm 
the presence or absence of a hazardous substance such as 
Agent Orange at a particular location.  See Espiritu v 
Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994).

Significant, also, is that available historical documentation 
listing those locations where there occurred 70-85 percent of 
the operational use, testing, and disposal of Agent Orange 
outside of Vietnam and Korea, does not include Fort Benning 
during the identified time period.  See Department of Defense 
database regarding herbicide use outside of Vietnam and Korea 
(January 6, 2003).  

Hence, weighing all the evidence in view of the objective 
information already of record concerning general utilization 
of Agent Orange, the record does not establish the likelihood 
of in-service exposure to herbicides.  It follows that the 
claimed herbicide exposure could not then provide the basis 
for demonstrating a causal link between current diagnosed 
diabetes mellitus, and his service.  See Watson,               
4 Vet. App. at 314.  See also 38 C.F.R. § 3.303(d).  
  
Furthermore, the record does not include any opinion offered 
by a medical professional purporting to associate diabetes 
mellitus with alleged exposure to Agent Orange (or any other 
incident of the veteran's service).  Relevant medical records 
from both VA and private physicians are limited to diagnosis 
and treatment of this condition, and do not address its 
etiology.  Thus, while there exists a current medical 
diagnosis of diabetes, there is nonetheless no evidence 
indicating or suggesting a causal nexus to the veteran's 
service.

B.	Diabetic Retinopathy

Considering all pertinent evidence on file for evaluation for 
a visual disorder,         the current existence of claimed 
diabetic retinopathy has not been shown.  In light of the 
absence of competent evidence of the disability claimed, 
further analysis as to whether the claimed condition has any 
link to military service is not warranted -- to include based 
on an alleged relationship to in-service herbicide exposure, 
or a secondary medical relationship to claimed diabetes 
mellitus (itself as to which service connection was already 
denied). 

Following receipt of the veteran's original claim for service 
connection for    diabetic retinopathy, the claims file 
reflects that he underwent a January 2003      VA examination 
by an optometrist, who initially indicated that the veteran 
had no subjective visual complaints, and no history of 
reported history of eye disease or relevant injury.  Visual 
acuity in both eyes was 20/20 when corrected.  The veteran 
was absent diploplia.  Further examination showed that 
peripheral vision was within normal limits, corneas were 
clear, and the anterior chamber of the eye was normal.                
The diagnosis was visual acuity of 20/20 in each eye; ocular 
health in within normal limits; and no evidence of diabetic 
eye disease.   

Subsequent evaluation reports of record do not show the onset 
of any visual disorder.  An April 2003 report from the VA 
Mobile Outpatient Clinic (OPC) indicates that the veteran's 
last retinal eye exam, performed at that facility in February 
2003, was normal.  A consultation with an optometrist at the 
Pensacola OPC in July 2004 resulted in the finding of no 
diabetic retinopathy in either eye.  Another evaluation at 
that facility for diabetic eye disease in October 2005 was 
again normal.  The reports of evaluation and treatment on a 
continuing basis for diabetes mellitus are likewise absent 
any indication of visual problems resulting from diabetes.

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski,                 2 Vet. App. 141, 
144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223,   
225 (1992) ('Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.   § 
1110 (formerly § 310)). In the absence of proof of present 
disability there can be no valid claim.').  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997);       Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

There is no competent evidence in this instance to 
substantiate that the veteran actually experiences the 
condition of diabetic retinopathy.  Rather, the most recent 
information on file continues to show that, to the contrary, 
he does not have any manifestation of that condition.  The 
opinions of various medical professionals            in this 
regard have each followed in-depth visual examinations, and 
hence are probative assessments as to the extent of his 
current condition.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the veteran,          the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches).  Given the absence of the 
presence of a diabetic retinopathy disorder, the claim for 
service connection for that disorder cannot be substantiated.

C.	Skin Rashes

The veteran's claim for service connection for skin rashes, 
as with the above noted claim for diabetic retinopathy, is 
also predicated upon Agent Orange exposure          in 
service as a causative factor.  The issue of causation is not 
necessarily dispositive here though, inasmuch as the medical 
evidence does not indicate that he experiences the current 
claimed disability. 

The record indicates that on a January 2003 VA general 
medical examination, it was objectively noted that the 
veteran had peeling skin from his feet and plantar area with 
discoloration and deformity in his toenails.  The diagnosis 
rendered was,         in part, that of onychomycosis of the 
toenails.  However, according to the examination report, 
there were no additional dermatological conditions diagnosed. 
While the above-referenced onychomycosis could plausibly 
present symptoms similar to the claimed skin rashes, there is 
already on appeal a claim for service connection for 
onychomycosis (with respect to which the merits are discussed 
in the remand further below).  Thus, the instant claim must 
involve some manifestation besides onycomycosis.  Based on a 
review of all ensuring treatment records,           both on a 
private and VA treatment basis, the existence of any other 
potentially compensable dermatological condition is not 
shown.  Accordingly, there is simply no evidence to indicate 
the veteran currently has the claimed condition of skin 
rashes.  See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. 
App. at 225.

Regarding the likelihood that any earlier manifestations of 
claimed skin rashes were present during service, there is no 
report of such problems in service medical records.  As 
previously mentioned, the underlying occurrence of herbicide 
exposure during service also has not been shown.  In any 
event, since the competent evidence does not establish the 
existence of the claimed condition, no further consideration 
is necessary as to a relationship to service.

D.	Benign Prostatic Hypertrophy

Based on objective review and analysis, the record does not 
establish that benign prostatic hypertrophy is attributable 
to service.  To this effect, evidence contemporaneous with 
military service is generally absent relevant symptomatology.  
As mentioned, a June 1960 review examination completed at    
the outset of an ACDUTRA period documents an evaluating 
physician's impression of orthostatic albuminuria, after 
urinalysis indicated albuminuria 1+.  Nonetheless, as 
continued evaluation did not show any recurrence, this one 
isolated episode cannot by itself demonstrate the potential 
onset of any chronic condition.              SMRs do not 
otherwise indicate any relevant disorder shown involving the 
genitourinary system.  

Following discharge from service, the first indication of a 
diagnosis of the claimed condition was provided by means of a 
January 2003 VA genitourinary examination, which confirmed 
the presence of BPH.  Other conditions then diagnosed 
included abnormal prostate-specific antigen, and history of 
urolithiasis.  This overall diagnosis was obtained pursuant 
to a comprehensive physical examination, including several 
clinical testing procedures.   

The above examination findings, while thorough on the subject 
of current diagnosis, admittedly do not reference the subject 
of the likely etiology of the conditions claimed.  
Nonetheless, the present situation does not present 
circumstances under which such an opinion would have been 
required, or further case development would be advisable to 
obtain the same.  The absence of any indication of pertinent 
symptomatology in service, or for that matter, of a 
reasonable likelihood of an association between prior 
symptoms and a current disability, means that no further 
measures to assess the probable etiology of claimed BPH are 
warranted, to include attempting to acquire a more 
comprehensive medical opinion in this regard.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006), citing to Duenas v. 
Principi, 18 Vet. App. 512, 517-18 (2004).  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additional evidence on file includes a September 2005 VA 
outpatient treatment report indicating a medical history of 
prostatitis.  However, no further information was provided in 
reference as to etiology. 

In short, benign prostatic hypertrophy was not shown during 
service or for many years thereafter, and there is no 
competent medical evidence of record suggesting that this 
condition is related to any aspect of the veteran's period of 
service.  Hence, inasmuch there medical evidence does not 
establish or suggest a causal relationship between BPH and 
service, the criteria for service connection have not been 
met. 

E.	Coronary Artery Disease

The relevant history in connection with treatment for claimed 
coronary artery disease does not show that there were any 
notable manifestations or symptoms during service.  There is 
likewise no indication of any cardiovascular symptoms having 
had an onset within one-year of service discharge to a 
compensable degree (i.e., 10 percent), such that the 
requirements for presumptive service connection    for this 
disorder therefore have not been met.  See 38 C.F.R. §§ 
3.307, 3.309.   However, the requisite causal nexus between 
current disability and service,              may still be 
shown through competent evidence linking a disorder first 
diagnosed post-service with service.  See 38 C.F.R. § 
3.303(d).  

Subsequently, as indicated in the report of hospitalization 
at a private facility in September 1995, the veteran 
underwent extensive evaluation following having a sustained a 
myocardial infarction the previous month. At that time, a 
chest x-ray then showed no significant intrathoracic 
abnormality.  He did have chest discomfort very suggestive of 
unstable angina pectoris, and an abnormal electrocardiogram.   
He was also noted to have been hypertensive.  He then 
underwent a left heart catherization.  The diagnosis on 
completion of the procedure was that of mild coronary artery 
disease.  

In May 2000, the veteran underwent a brief hospitalization at 
a private facility for a single episode of proxysmal atrial 
fibrillation with rapid ventricular response.  
   
An ensuring evaluation in November 2002, by a private 
physician, indicated present medical conditions of, in part, 
hyperlipidemia, and hypertension.

On a January 2003 VA general examination, a disorder 
diagnosed included that of coronary artery disease, then 
stable.  It was observed that the veteran's cardiovascular 
condition was diagnosed approximately seven-years ago.  He 
had experienced a heart attack, however, cardiac 
catheterization later did not show significant blockages.  
The more recent state of his overall condition was stable.                         
A corresponding chest x-ray revealed no significant 
abnormalities of the heart            or chest cavity.  No 
further comment was provided in reference to the matter          
of etiology.

In light of the initial onset of the claimed condition of 
coronary artery disease          more than two decades after 
separation from service, and no precipitating signs or 
symptomatology any earlier, there is no competent evidence to 
demonstrate a likely causal relationship of this disorder to 
service.  Absent also any in-service symptoms, no further 
inquiry is necessary concerning etiology.  See 38 U.S.C.A. 
§ 5103A(d).  Thus, the relevant medical evidence does not 
support the claim for service connection for coronary artery 
disease, on the basis of a direct relationship to service.

F.	Hypertension

During the veteran's September 1995 hospitalization for 
evaluation and treatment following a myocardial infarction, 
he was also diagnosed with essential hypertension.  More 
recent VA and private treatment records indicate that he 
continued to be followed for hypertension.  A January 2003 VA 
examination also confirmed this condition.  The current 
existence of hypertension at least, is clearly shown.

Relevant to etiology, however, several blood pressure 
readings taken during active duty service, and on additional 
physical examinations during his reserve status       (in 
connection with ACDUTRA both prior to, and following active 
service),         are not indicative of hypertension, 
including upon application of the regulatory criteria for the 
existence of hypertension.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (defining "hypertension" as diastolic blood 
pressure predominantly 90-mm or greater, or isolated systolic 
hypertension with systolic blood pressure predominantly 160-
mm or greater with diastolic reading less than 90-mm).  These 
findings also         do not correspond to pre-hypertensive 
blood pressure readings.  Moreover,               the veteran 
did not initially manifest hypertension (at a compensable 
level)       within one-year of service discharge, so as to 
warrant application of the provisions for presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309.   

Given the absence of evidence suggesting that hypertension 
has a relationship to service, the causal nexus requirement 
for service connection has not been satisfied, nor is further 
medical clarification required on this point.  Thus, service 
connection for hypertension on a direct basis is not 
warranted.


Conclusion

The Board has also taken into consideration the veteran's 
assertions in its  adjudication and consideration of the 
present claims under review; however, inasmuch as he is a 
layman without medical background and expertise, he cannot 
himself offer a probative opinion as to the diagnosis of a 
current disability --             or otherwise, whether any 
currently claimed disorder is objectively related to an 
incident of his military service.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494.

For these reasons and bases, the preponderance of the 
evidence weighs against     the veteran's claims for service 
connection for diabetes mellitus, diabetic retinopathy, skin 
rashes, benign prostatic hypertrophy, coronary artery 
disease, and hypertension (to the extent these last two 
claims are premised upon an alleged direct relationship to 
service or a currently service-connected disorder).  Hence, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for diabetes mellitus, 
including as due to          exposure to Agent Orange, is 
denied.  

The claim for service connection for diabetic retinopathy, 
including as due to exposure to Agent Orange, is denied.  

The claim for service connection for skin rashes, including 
as due to exposure to Agent Orange, is denied.

The claim for service connection for benign prostatic 
hypertrophy is denied.

The claim for service connection for coronary artery disease 
is denied.

The claim for service connection for essential hypertension 
is denied.


REMAND

In regard to the remaining claims on appeal for service 
connection for an asbestos related disorder (and hypertension 
and coronary artery disease as secondary thereto) and 
onychomycosis, further development of the evidence is 
required prior to issuance of a decision on these matters.  

Preliminarily, concerning the claim for service connection 
for a disorder due to inservice exposure to asbestos, medical 
evidence has been obtained thus far indicating that it is 
plausible the veteran currently has asbestosis.  There is of 
record a March 1995 report of a chest x-ray from a private 
physician, stating findings of primary and secondary sized 
opacities involving four lower lung fields.  The physician's  
impression was of x-ray findings consistent with asbestosis, 
and an enlarged heart.  As the veteran himself has since 
explained, this evaluation was obtained through a medical 
screening offered by a former employer.  The 1995 impression 
is by no means definitive as to the question of whether or 
not the veteran has a current disorder related to asbestos 
exposure.  The Board notes that the report of a January 2003 
VA general medical examination indicated as a component of 
the overall diagnosis, a history of asbestos exposure, but no 
lung asbestosis found on a recent chest x-ray.  Additionally, 
a pulmonary function test (PFT) had revealed mild restrictive 
disease.  A new examination to clarify the current diagnosis 
is in order.  

If a claimed respiratory disorder due to asbestos exposure is 
found, there must also be objective medical evidence linking 
that condition to service for service connection to be 
granted.  Further development is required on this component 
of the veteran's claim.  As the alleged basis for in-service 
asbestos exposure, the veteran states that he had direct 
exposure to asbestos-laden materials that were present on the 
ceiling of the barracks while he was stationed at Fort Sam 
Houston, in San Antonio, Texas, for a period of several weeks 
beginning in September 1960, and during his initial period of 
ACDUTRA.  He alleges that asbestos was visible in proximity 
to the ceiling, and also that there were particles of 
asbestos which he recalled having observed in the air within 
the confines of the barracks.  Also noteworthy and of record 
is information establishing that the veteran worked for 
several years at a private company in the shipbuilding 
industry, apart from the time period during which he had 
military service.  This company later contacted him during 
the mid-1990s to inform him of a screening procedure for 
possible asbestos exposure due to working in that industry, 
which as mentioned, provided the basis for the March 1995 x-
ray evaluation already of record.

When evaluating the merits of a claim for service connection 
for disability claimed as due to asbestos exposure, there are 
several guidelines for reference purposes,           to 
include those within VA's Adjudication Procedure Manual, M21-
1 MR       (revised version of the manual).  See McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  In pertinent part, VA 
must determine whether military records demonstrate evidence 
of asbestos exposure in service (M21-1 MR, Part IV, Subpart 
ii,          Chapter 2, section C, 9(h)).  See also M21-1 MR, 
Part IV, Subpart ii, Chapter 1, section H (previously cited 
at M21-1, part III, paragraph 5.13).  VA must also determine 
whether there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure, and also determine 
if there was a relationship between asbestos exposure and the 
currently claimed disease,      keeping in mind the latency 
and exposure information found at M21-1 MR,             Part 
IV, Subpart ii, Chapter 1, section H. 
 
The evidence on file thus far that involves the circumstances 
of any exposure         to asbestos, includes service 
personnel records for the time period in question which do 
not directly refer to any asbestos exposure, or the lack 
thereof.  The veteran's Form DD-214 (report of separation 
from service) issued at the expiration of his         eight-
year period of service (including both active duty service, 
and additional years during which he was a member of a 
reserve unit), does confirm that he was stationed at Fort Sam 
Houston for an eight-week period in 1960 for training as a 
medical specialist.  Additionally, service medical records 
appear to reflect possible relevant in-service 
symptomatology.  An October 1960 report noted an acute 
respiratory infection with a duration of two days, and June 
1962 report diagnosed mild asthma.  

Upon the RO's inquiry to the National Personnel Records 
Center, requesting information as to records of asbestos 
exposure in service and/or occupations the veteran performed 
(presumably, that would have entailed asbestos exposure), 
this agency responded in April 2003 that the information 
requested was not a matter of record.   Nonetheless, further 
requests for relevant service records may be of assistance to 
the development of this claim, to initially include a request 
sent to Fort Sam Houston as to whether there is any record of 
a problem involving asbestos-laden materials present at that 
facility while the veteran was stationed there.  See 38 
C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency).  Additional information as to possible 
asbestos exposure should similarly be requested from the 
Alabama Army National Guard unit of which the veteran was a 
member during the alleged incident.  

Following receipt of all additional evidence of assistance 
for the purpose of substantiating exposure to asbestos in 
service, if, and only if, there is some objective indication 
that the claimed exposure occurred as described, the veteran 
should be scheduled to undergo a VA medical examination to 
determine the precise scope of any current respiratory 
disability, and as well, whether the diagnosed condition(s) 
are etiologically related to in-service asbestos exposure.  
In providing the requested opinion, the designated examiner 
should take into consideration          both the March 1995 
impression "consistent with asbestosis" already of record, 
and the significance, if any, of post-service occupational 
asbestos exposure.  

Moreover, in the event inservice asbestos exposure is 
confirmed, and is determined to have caused an asbestos 
related disorder, the above-referenced VA examination will 
provide the opportunity to consider whether the additional 
claimed conditions of coronary artery disease, and essential 
hypertension, themselves developed on the basis of a 
secondary medical relationship to the asbestos related 
condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).
   
With reference to the additional matter on appeal, the claim 
for service connection for onychomycosis, the record 
indicates that in May 2004 the veteran provided a copy of a 
medical authorization form (VAF 21-4142) identifying relevant 
treatment obtained over the preceding few years from a 
private podiatrist, specifically for a condition of the 
bilateral feet.  Thus far, the RO has not acquired these 
relevant records on the veteran's behalf.  These records 
should be obtained and associated with the claims file.  See 
38 C.F.R. § 3.159(c)(1) (pertaining to informational requests 
for records other than from a Federal department, including 
from private treatment providers).

The RO (AMC) should likewise obtain all additional remaining 
VA clinical records that would pertain to objective 
evaluation of each of the claimed disabilities under 
consideration.  Those reports currently on file consist of 
records dated up until October 2005 from within the VA Gulf 
Coast Veterans Health Care System (including the Biloxi VA 
Medical Center, Pensacola and Mobile Outpatient Clinics, and 
other facilities).  The veteran most recent outpatient 
records from this source should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).

Accordingly, these claims are REMANDED for the following 
action:

1.	Obtain any outstanding treatment records 
from    within the VA Gulf Coast Veterans 
Health Care System (and associated VA 
medical facilities), dated since October 
2005.  Then associate any additional 
records   that are obtained with the 
claims file.

2.	Contact the private podiatrist 
identified on the veteran's May 2004 
medical release form, and request   all 
available treatment records from 2003 up 
until the present.  If the request for 
records from this medical provider is 
unsuccessful, make all reasonable follow-
up attempts.  Also, if it is determined 
these records cannot be obtained or that 
further efforts to obtain them would 
clearly be futile, notify the veteran of 
this in accordance with 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e). 

3.	Then contact the Fort Sam Houston 
military base, located in San Antonio, 
Texas, and request any information 
pertaining to the likelihood of exposure 
to asbestos-laden materials during the 
eight-week period          the veteran was 
stationed there (at some point between 
September and December 1960), to 
particularly include        in response to 
an alleged incident of potential hazardous 
exposure that occurred within the barracks 
of this installation.  If pertinent 
records are not found, it should be so 
certified in the record.

4.	Also contact the Adjutant General of the 
Alabama Army National Guard and attempt to 
obtain from this source any relevant 
information of record on the veteran's 
alleged incident of asbestos exposure 
while stationed at Fort Sam Houston for an 
eight-week period (which transpired 
between September and December 1960). 

5.	If, and only if, the above informational 
requests concerning documentation of the 
alleged asbestos exposure in service 
substantiate that such exposures indeed 
occurred as stated, or there is other 
objective evidence indicating the same, 
then schedule the veteran for a VA medical 
examination with a respiratory specialist 
to clarify any current diagnosis and 
identify its likely etiology.  

The designated examiner should initially 
determine           the precise diagnosis 
of any respiratory disorders that the 
veteran currently experiences.  All 
diagnostic testing and clinical evaluation 
necessary to determine the appropriate 
diagnosis should be conducted.  The 
examiner should then provide an opinion as 
to whether it is at least as likely           
as not (i.e., a 50 percent or greater 
probability) that any diagnosed 
respiratory disorder(s) is/are 
etiologically related to military service 
-- taking into consideration        all 
objective findings during service, as well 
as relevant evidence of post-service 
occupational asbestos exposure.  

In the event it is concluded that the 
veteran has           service-related 
disorder pertaining to asbestos exposure, 
please also indicate whether it is at 
least as likely as not that his previously 
diagnosed coronary artery disease and 
essential hypertension is/are proximately 
due to or the result of the asbestos 
related condition.  This includes 
indicating whether the coronary artery 
disease and/or essential hypertension were 
caused by or substantially aggravated 
(i.e., underwent a permanent worsening, 
not due to natural progression) due to the 
asbestos related condition.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible. 

Also, in order to facilitate making these 
determinations, the examiner should review 
the relevant medical history in the 
veteran's claims file, including a 
complete copy of this remand, as well as 
the March 1995 private X-ray report 
indicating "consistent with asbestosis", 
and the January 2003 VA general medical 
examination report.

6.	Then readjudicate the claims for 
entitlement to service connection for 
onychomycosis and a disability related to 
inservice exposure to asbestos.  If a 
disorder related to inservice asbestos 
exposure is found to be service-connected, 
the RO should consider the veteran's 
claims for service connection secondary 
thereto for coronary artery disease and 
hypertension, and in so doing, the RO 
should indicate its consideration of the 
recent revision to 38 C.F.R. § 3.310 
pertaining to claims under a theory of 
secondary service connection.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
time to respond to it before returning 
these claims to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

	(CONTINUED ON NEXT PAGE)





The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


